                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ROBERT SARRELS                                                              PLAINTIFF

v.                           CASE NO. 3:18-CV-00187-BSM

THE LILLY COMPANY                                                         DEFENDANT


                                     JUDGMENT

       Consistent with the order entered today, this case is dismissed with prejudice. The

parties will bear their own costs.

       IT IS SO ORDERED this 22nd day of January, 2020.



                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
